Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 01/27/2021.  Claims 1-5 and 7-15 are pending and have been examined.
The information disclosure statement (IDS) submitted on 11/05/2020 was considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 and 7-15 are allowable because the prior art fails to teach or suggest a vehicle positioning system, comprising: a 2D image camera configured for capturing images at different angles and views of field to obtain 2D image data; a LiDAR sensor configured for receiving optical signals relating to a reflected object within a scanning range to obtain 3D point cloud data; and a processor coupled to the 2D image camera and the LiDAR sensor and configured for: mapping a pixel point of the 2D image data to the 3D point cloud data by using transformation matrix to merge the 2D image data and the 3D point cloud data according to an alignment algorithm to generate 3D image data; identifying at least one static object from the 2D image data to obtain 3D point cloud data of the static object from the 3D image data that is generated by merging the 2D image data and the 3D point cloud data based on each one of the at least one static object; and calculating a vehicle relative coordinate of a vehicle based on the 3D point cloud data of the static object by iteratively comparing the 3D point cloud data with map point cloud data and calculating a mean squared distance of a point cloud data of the vehicle and the 3D point cloud data of the static object via a positioning algorithm, as recited in the claims.
The closest prior art, Lee et al. (US 2019/0340775), discloses a vehicle combining image and LiDAR data.  However, Lee et al. does not disclose calculating the vehicle relative coordinate of the vehicle as claimed.  Lee et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN R SCHNURR/Primary Examiner, Art Unit 2425